       Case 8-18-08048-ast                 Doc 207         Filed 10/18/19           Entered 10/18/19 15:43:38




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------------ x
                                                                               :   Chapter 11
In re:                                                                         :
                                                                               :   Case No. 18-71748-67 (AST)
Orion HealthCorp, Inc., et al.,                                                :   Case No. 18-71789 (AST)
                                                                               :   Case No. 18-74545 (AST)
                                         Debtors.                              :
                                                                               :   (Jointly Administered)
----------------------------------------------------------------------------- x
                                                                               :
Howard M. Ehrenberg in his capacity as Liquidating :
Trustee of Orion Healthcorp, Inc., et al.,                                     :
                                                                               :
                                         Plaintiff,                            :   Adv. Pro. No. 18-08048 (AST)
                     v.                                                        :
                                                                               :
Richard Ian Griffiths, VT Garraway Investment Fund :
Series IV (f/k/a City Financial Investment Fund                                :
Series IV), Legal & General Investment Management :
Limited, L&G Linked PF, Legal & General (Unit                                  :
Trust Managers) Limited, Legal & General UK                                    :
Alpha Trust, The Bankers Investment Trust PLC,                                 :
Marlborough Fund Managers Limited, Marlborough :
UK Micro-Cap Growth Fund, Jarvis Investment                                    :
Management Limited, JIM Nominees Limited,                                      :
Herald Investment Trust PLC, Milkwood Capital                                  :
Limited, The Milkwood Fund, Sir Rodney Malcolm :
Aldridge, Edale Capital LLP, Credit Suisse Client                              :
Nominees (UK) Limited, Goldman Sachs Group UK :
Limited, Miton UK MicroCap Trust PLC, Jefferies :
International Limited, Pershing Nominees Limited, :
Merrill Lynch International, JPMorgan Smaller                                  :
Companies Investment Trust PLC, Skandinaviska                                  :
Enskilda Banken AB (Publ), Brewin Dolphin                                      :
Limited, AJ Bell Securities Limited, Pershing                                  :
Securities Limited, Pershing Nominees Limited,                                 :
JPMorgan Trust I, ABN AMRO Clearing Bank N.V., :
London Branch, THESIS Unit Trust Management                                    :
Limited, Thesis Headway A Sub-Fund, Tilney Asset :
Management Services Limited (f/k/a Towry Asset :
Management Limited), Platform Securities Nominees :
Limited, Freedom Global Funds PCC Limited,                                     :
Interactive Investor Services Limited, Interactive                             :
Investor Services Nominees Limited, Matthew Max :
Edward Royde, Montlake UCITS Platform ICAV,                                    :
Elite Webb Capital Fund, Raymond James                                         :
           Case 8-18-08048-ast               Doc 207         Filed 10/18/19          Entered 10/18/19 15:43:38




   Investment Services Limited, Pershing Nominees                                :
   Limited, Rathbone Investment Management Limited, :
   Credo Capital Limited, Pershing Nominees Limited, :
   UBS Private Banking Nominees Limited, Linear                                  :
   Investments Limited, Credit Suisse (Channel Islands) :
   Limited, Stifel Nicolaus Europe Limited, Walker                               :
   Crips Investment Management Limited (f/k/a                                    :
   Walker Crips Stockbrokers Limited), W.B. Nominees :
   Limited, Gabelli Investor Funds, Inc. (a/k/a The                              :
   Gabelli ABC Fund), Charles Stanley & Co. Limited, :
   Rock (Nominees) Limited, finnCap Ltd, Megan                                   :
   Amelia Elizabeth Royde, John Joseph Johnston,                                 :
   Interactive Investor Limited, Investec Wealth &                               :
   Investment Limited, Ferlim Nominees Limited, CFS :
   Management Ltd (f/k/a CFS Portfolio Management :
   Ltd), David Andrew Clark, Karin Johnston, and The :
   United States of America, Department of Treasury, :
   Internal Revenue Service,                                                     :
                                                                                 :
                                            Defendants.                          :
   ----------------------------------------------------------------------------- x

                                                 SCHEDULING ORDER

          To promote the efficient and expeditious disposition of the above-captioned adversary proceeding,

the following schedule shall apply.

          IT IS HEREBY ORDERED THAT:

          1.      Notwithstanding anything to the contrary contained in this Scheduling Order, Paragraphs

2-7 and 10-11 herein shall not apply with respect to any Defendant that is a Conduit Defendant (as defined

below).

   A. Defendants Asserting Personal Jurisdiction Defenses

          2.      Any Defendant that seeks to assert a personal jurisdiction defense must file a motion

pursuant to Fed. R. Civ. P. 12(b)(2) (a “Personal Jurisdiction Motion”) on or before November 1, 2019.

Such Personal Jurisdiction Motion shall be without waiver to any other defenses the Defendant may have,

with the exception of service of process.

          3.      In response to a Personal Jurisdiction Motion, Plaintiff may seek discovery limited to issues

relating to the Personal Jurisdiction Motion. All discovery in connection with a Personal Jurisdiction

Motion shall be noticed so as to be concluded by January 31, 2020.
           Case 8-18-08048-ast        Doc 207      Filed 10/18/19       Entered 10/18/19 15:43:38




        4.      Plaintiff shall file any opposition to a Personal Jurisdiction Motion on or before February

28, 2020.

        5.      Defendant shall file any replies to Plaintiff’s opposition on or before March 27, 2020.

        6.      If the Court denies a Personal Jurisdiction Motion with respect to any Defendant, such

Defendant shall have forty five (45) days from such denial to answer or otherwise respond to the First

Amended Complaint. If any Defendant moves to dismiss the Complaint by such date, Plaintiff shall have

forty five (45) days from the date of the motion to file a responsive pleading, and Defendant shall have

thirty (30) days from the date of Plaintiff’s responsive pleading to file a reply. Defendants seeking to dismiss

the First Amended Complaint on common grounds are encouraged to coordinate with respect to their

briefing and should submit shared briefs on common legal issues.

        7.      In the event a Defendant’s Personal Jurisdiction Motion has not been decided by May 8,

2020, the Court shall schedule a status conference to address whether to schedule a response deadline to

the First Amended Complaint and an accompanying briefing schedule.

    B. Defendants Asserting Conduit Defenses

        8.      Any Defendant asserting a conduit or non-transferee defense, including those Defendants

who executed the Stipulation and [Proposed] Order (the “Supplemental Conduit Protocol Order”) entered

by the Court on September 6, 2019 and any additional defendants who subsequently join the Supplemental

Conduit Protocol (with the express written consent of Plaintiff) upon executing the Acknowledgement and

Undertaking (collectively, the “Conduit Defendants”) must enter into the Supplemental Conduit Protocol

on or before October 11, 2019, or such later date as agreed to by the Parties, but in no event later than

November 1, 2019. Entry into the Supplemental Conduit Protocol is without waiver to any other defenses

the Defendant may have (including, for the avoidance of doubt, lack of personal jurisdiction, section 546(e)

of title 11 of the United States Code, or any other grounds for dismissal), with the exception of service of

process.

        9.      All deadlines with respect to Conduit Defendants shall either be (i) governed by the

Supplemental Conduit Protocol Order or, to the extent not addressed by the Supplemental Conduit

Protocol Order, (ii) agreed to by the applicable Conduit Defendant and Plaintiff following a meet and
         Case 8-18-08048-ast         Doc 207      Filed 10/18/19      Entered 10/18/19 15:43:38




confer, after which the parties will present the Court with a proposed scheduling order with respect to such

Conduit Defendant.

    C. Defendants Asserting Other Defenses

        10.     Any Defendant who does not file a Personal Jurisdiction Motion must answer or otherwise

respond to the Complaint on or before November 1, 2019.

        11.     To the extent a Defendant files a motion to dismiss on any grounds other than personal

jurisdiction, Plaintiff shall have thirty (30) days from the date of the motion to file a responsive pleading,

and Defendant shall have fifteen (15) days from the date of Plaintiff’s responsive pleading to file a reply.

To the extent a motion to dismiss includes a personal jurisdiction argument, then Plaintiff shall be entitled

to serve discovery and the deadlines set forth in Paragraphs 3 through 5 shall apply to such motion.

        12.     The Court shall hold in abeyance all legal issues raised in any motion to dismiss, other than

personal jurisdiction issues, until all Defendants have the opportunity to brief common legal issues which

may be asserted by Defendants pursuant to Paragraph 7.

    D. Internal Revenue Service

        13.     Defendant The United States of America, Department of Treasury, Internal Revenue

Service (the “IRS”) previously filed a motion to dismiss the original complaint. Pursuant to a stipulation

between the Plaintiff and the IRS, the motion to dismiss the original complaint and all associated briefing

shall be deemed to apply to the First Amended Complaint. Nothing in this order shall be deemed to

constitute a waiver of any claim, counterclaim, crossclaim, or defense of the IRS.

    E. Defendants in Default

        14.     To the extent not already done, Plaintiff may move for entry of default against any

Defendant that has not filed a Personal Jurisdiction Motion, is not a Conduit Defendant, has not otherwise

responded to the First Amended Complaint, and has not received an extension of the deadline to respond

to the First Amended Complaint.

    F. Defendants Where Service Has Not Yet Been Completed

        15.     Plaintiff shall continue to attempt to effectuate foreign service on all Defendants where

service is not yet complete.
          Case 8-18-08048-ast         Doc 207      Filed 10/18/19      Entered 10/18/19 15:43:38




        16.     Upon the completion of service, Plaintiff and the applicable Defendant shall meet and

confer and present the Court with a proposed scheduling order with respect to such Defendant. If the

Plaintiff and any Defendant are unable to agree to the terms of a proposed scheduling order then Plaintiff

shall inform the Court by letter, and request the scheduling of a status conference.

    G. Status Reports

        17.     On or before November 8, 2019, Plaintiff shall file a status report (the “Initial Status

Report”) setting forth the status of this action with respect to every Defendant, including identifying which

Defendants have opted-in to the Supplemental Conduit Protocol and/or made a Personal Jurisdiction

Motion.

        18.     Every sixty days (60) after the filing of the Initial Status Report Plaintiff shall file updated

status reports with the Court identifying any changes in status from the Initial Status Report.

    H. Miscellaneous

        19.     Deadlines contained in this Scheduling Order may be extended only by order of the Court,

which may be requested pursuant to stipulation or by written motion (which may be in the form of a letter

to the Court) for good cause shown.

        20.     The Court may request the Plaintiff and Defendants meet and confer with respect to

additional Scheduling Orders as may be appropriate.

        21.     Plaintiff shall serve this Scheduling Order on Defendants within five (5) business days after

the entry of this Order.




                                                                       ____________________________
     Dated: October 18, 2019                                                    Alan S. Trust
            Central Islip, New York                                    United States Bankruptcy Judge
